This case differs from the other case between the same parties in one point, and only in one. The judge charged the jury, relative to notice to the plaintiff of the dissolution of the copartnership, that "the law exacts of persons, when they retire from a partnership, that they shall notify the creditors or persons who have dealt with them, of that fact; and that the fair intendment of the rule is, that such persons shall be notified in the ordinary business way. Casual conversations in the street, which parties do not remember, in relation to such a fact, can hardly be said to be such a notice, unless the parties interested are distinctly apprised, and know at the time, it was intended as such notice." As I understand the law, all that it holds is, that, if the creditor had knowledge of the dissolution of the copartnership at the time the credit was given, he cannot recover against the members of the firm who have withdrawn. It matters not how that knowledge has been communicated, if the creditor is in possession of it, he cannot recover. To be sure, casual conversations in the street might have been forgotten or disregarded; but, it was for the jury to determine, under the proof and all the circumstances, whether the notice was effectual or not. To say that a particular kind of notice was essential, was calculated to lead the jury from the consideration, whether the plaintiff had any notice that communicated to him knowledge of the dissolution; and, I think, if the judge did not intend to charge absolutely, that the law required a particular kind of notice, when the counsel for the defendant excepted to that part of *Page 95 
the charge, to which I have referred, he should have explained his meaning more explicitly to the jury.
The judgment should be reversed; a new trial ordered; costs to abide the event.
GROVER, J., dissenting.
Judgment reversed. *Page 96